Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 8/16/2021.  Accordingly, claims 1- 17 are pending.  
Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive. In substance applicant’s representative is argues that the motivation to combine Parker with Taguchi is unpersuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as was specifically stated in the non-final office action mailed 6/3/2021, Parker was only used to disclose “that converting navigational instructions into degrees”; and Parker clearly discloses the use of providing instructions to an autonomous vehicle in terms of degrees (see fig. 1-4 & col. 1 line 36- col. 2 line 25).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-5, 7-13 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (US 2017/0227970 A1) in view of Parker et al. (US 10134293 B2).
As per claim 1, Taguchi discloses: system for controlling a self-driving vehicle controllable on the basis of control values and acceleration values, comprising:
- a navigation module; - a control module; - at least one camera; - a recognition module (See at least fig. 1 “Navigation system, ECU, external sensors, road environment recognition unit & traveling scene identification”);
wherein the navigation module is configured:
- to receive a destination, chosen from a closed list of destinations, from a user (see at least fig. 1 [7, 9, 2 & 5] and par. 36 );
- to determine a position of the vehicle (see at least fig. 1 [7, 9, 2 & 5] and par. 36 );
- to determine a route from the position to the destination (see at least fig. 1 [7, 9, 2 & 5] and par. 36 );
- to convert the route into navigation instructions (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20] and par. 36- 46);
- to supply the navigation instructions to the control module (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20] and par. 36- 46);
- to receive a recognition confirmation from the recognition module (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 36- 46);
wherein the camera is configured:
- to capture live camera images from the vehicle and to supply the images to the control module and the recognition module (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 8-9 & 25-35);

- to receive at least one navigation instruction from the navigation module (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46);
- to receive the live camera images from the camera (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46);
- to convert the at least one geographic direction and the camera images into control values and acceleration values for the controllable self-driving vehicle (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and Abstract & par. 25- 46 “a control of the actuator based on the vehicle position if not equal or smaller than the threshold value”);
wherein the recognition module is configured: - to receive live camera images (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46);
- to compare the live camera images with previously stored camera images annotated with at least characteristics of navigation points (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46);
- to determine that a navigation point has been reached if a live camera image has a predefined degree of correspondence with a camera image annotated with a navigation point (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46); and
- to supply a recognition confirmation to the navigation module if it is determined that a navigation point has been reached (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46).  
Taguchi discloses the invention as detailed above. 
However, Taguchi does not appear to explicitly disclose wherein the navigation instructions are converted into a geographic direction, the geographic direction being in degrees. 
Nevertheless, the use of converting navigational instructions into degrees was well known in the art, prior to the effective filling date of the given invention, as is evident by the teachings of Parker (see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25 “instructions in terms of distance and degrees to navigate the general route”).
One of ordinary skill in the art would have been motivated to combine Parker’s use of degrees to navigating a general route with those of Taguchi’s Autonomous driving system in order to form a more manageable and user-friendly system (i.e., by incorporating yet another measure/means for dictating instructions to the autonomous driving system). 
Motivation for combing Taguchi and Parker not only comes from knowledge well known in the art, but also from Parker (see Parker at least Col. 1 line 12- col. 2 line 25). 
As per claims 11 & 12 they both list substantially the same elements as those detailed claim 1 above and are therefore rejected by the same reasoning and rationale as applied to claim 1 above. 
Both Taguchi and parker disclose claim 3: configured to compare the live camera images and the previously stored camera images annotated with at least navigation points after a preprocessing step, wherein recognition points determined in the live camera images, rather than the complete camera images, are compared with recognition points determined in the previously stored camera images (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46 “travel scene ID unit, travel plan generation unit and captured image associated with map” and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).
	One of ordinary skill in the art would have been motivated to combine Taguchi and Parker, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1.  
Both Taguchi and parker disclose claim 4: wherein the navigation module is configured to supply a subsequent navigation instruction to the control module as soon as the recognition module has reported that a navigation point has been reached (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46 “generate travel plan based on vehicle position” and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).

Both Taguchi and parker disclose claim 5: wherein the control module is configured to determine a way to convert the navigation instructions into direction values and acceleration values for the controllable self-driving on the basis of deep learning (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46 “actuators and performing autonomous driving control” and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).
	One of ordinary skill in the art would have been motivated to combine Taguchi and Parker, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1.  
Both Taguchi and parker disclose claim 7: wherein the control module is configured to provide direction instructions and acceleration instructions at a frequency of at least 10 Hz (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 “performing autonomous driving control via communications between external sensors, navigation system, ECU and HMI” and par. 25- 46 and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).
	One of ordinary skill in the art would have been motivated to combine Taguchi and Parker, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1.  
Both Taguchi and parker disclose claim 8: further comprising a GPS system to recognize error situations (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 “Navigation system and detecting position based on threshold values” and par. 25- 46 and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).
	One of ordinary skill in the art would have been motivated to combine Taguchi and Parker, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1.  
Both Taguchi and parker disclose claim 9: configured to reduce speed on the basis of weather conditions, illumination or quality of the road surface (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46 “map databased and information on road surfaces, slopes, and surface markings” and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).
	One of ordinary skill in the art would have been motivated to combine Taguchi and Parker, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1.  
Both Taguchi and parker disclose claim 10: further comprising an acceleration sensor to supply acceleration information from the vehicle to the control module (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 “actuators, vehicle speed sensors and acceleration sensor” and par. 25- 46 and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).
	One of ordinary skill in the art would have been motivated to combine Taguchi and Parker, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1.  
Both Taguchi and parker disclose claim 13: comprising the recording of the camera images in a form preprocessed for image recognition (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46 and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).
	One of ordinary skill in the art would have been motivated to combine Taguchi and Parker, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1.  
Both Taguchi and parker disclose claim 15: comprising the recording of a timestamp, steering angle and/or speed during the driving of the route (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46 “camera mounted on vehicle and camera images” and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).
	One of ordinary skill in the art would have been motivated to combine Taguchi and Parker, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1.  
Both Taguchi and parker disclose claim 16: comprising the offline processing of the recorded camera images (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46 “camera mounted on vehicle and camera images” and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).
	One of ordinary skill in the art would have been motivated to combine Taguchi and Parker, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1.  
Both Taguchi and parker disclose claim 17: configured to train the one system on the basis of the live camera images recorded by one or more systems of the same type (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46 and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).
	One of ordinary skill in the art would have been motivated to combine Taguchi and Parker, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1.  
Claims 6 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi and Parker and further in view of You (US 20180275657 A1).
As per claim 6, Taguchi and Parker discloses the invention as detailed above.  
However, Taguchi and Parker do not appear to explicitly disclose wherein the deep learning is provided with a Nvidia Dave 2 network topology.  Nevertheless, You—who is in the same field of endeavor—discloses the use of a deep learning based autonomous vehicle control system (see You at least fig. 1-7 and in particular fig. 1, 4-7 and Abstract & par. 6-28).
One of ordinary skill in the art would have been motivated to combine Taguchi and Parker with You’s deep learning based autonomous vehicle control, in order to form a more user friendly and overall safer system (i.e., by incorporating deep learning strategies to control the vehicle). 
Motivation for combining Taguchi, Parker and You comes from knowledge well known in the art. 
(see You at least fig. 1-7 and in particular fig. 1, 4-7 and Abstract & par. 6-28). 
Taguchi, Parker and You disclose claim 14: comprising the repetition of step A. under different weather conditions and/or traffic conditions (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46 and see You at least fig. 1-7 and in particular fig. 1, 4-7 and Abstract & par. 6-28).  
One of ordinary skill in the art would have been motivated to combine Taguchi, Parker and You, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 6 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663